Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claim 1:
“
the first and second pairs of transistors configured such that:
the output terminals of the first pair of transistors and the second pair of transistors are coupled together by a first connection, and
the output terminals of the first pair of transistors and the second pair of transistors are coupled together by a second connection; and
a current conveyer differential output configured to output a differential output current, the current conveyer differential output having a first node coupled to the output terminals of the first connection between the first and second pairs of transistors, the current conveyer differential output having a second node coupled to the output terminals of the second connection between the first and second pairs of transistors:
a first down-mixer having a first radio frequency signal input, a first oscillator signal input, and a first baseband signal output, the first baseband signal output connected between the input terminals of the first pair of transistors;
a second down-mixer having a second radio frequency signal input, a second oscillator signal input, and a second baseband signal output, the second baseband signal output connected between the input terminals of the second pair of transistors;
	a radio frequency signal circuit coupled to provide a differential RF signal to the first radio frequency signal input and to the second radio frequency signal input;
circuitry configured to provide a first oscillator signal having a first frequency to the first oscillator signal input and a second oscillator signal having a second frequency that is the same frequency as the first frequency to the second oscillator signal input, wherein the first oscillator signal and the second oscillator signal have the same phase.
”
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claim 6:
“
generating a second mixer output signal based on the input signal and a second oscillator signal;
providing the first mixer output signal to a first differential input of a first stage of a current conveyer;
providing the second mixer output signal to a second differential input of a second stage of the current conveyer; and
operating the first stage and the second stage of the current conveyer in a push-pull mode to generate an output signal from a current conveyer output of the current conveyer.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632